Title: To Thomas Jefferson from Samuel Smith, 16 June 1822
From: Smith, Samuel
To: Jefferson, Thomas


Dr Sir/
Baltimore
16 June 1822
I had the pleasure to recieve your kind letter of the 10th Inst yesterday—Mr George Hill is personally known to me. he is a good Democrat, of fair Character, and respectable. he is however One of those would be Politicians. to whom I would exercise your Answer to be in the general and referring to the Enquirer. he might wish by publishing to shew a correspondence with you, he is a political friend of mine. & Corresponds with me, whilst I am in  Congress.I understand  by a letter from Doctor Eustis. that Mrs Dearborn demurrs to going to Lisbon where she had formerly been with Genl Bowdoin (her former husband) if he does not accept. a letter from you to the  might be of Use—or I might go to Madrid in place of Mr Forsythe who means to come home. altho: I should not be so well pleased with Madrid as I will Lisbon. our affairs with spain are not on a pleasant footing—I cannot ask Mr Madison, a letter from him would be importantI mentioned by a letter from Mr Crawford that the first quarter 1822 gives a Nett Revenue of $939.000 more than that 1821—another  amount to less than he had Contemplated—I am Dr Siryour sincere friendS. Smith